Citation Nr: 0322436	
Decision Date: 09/02/03    Archive Date: 09/08/03

DOCKET NO.  99-03 953	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disorder, to include depression and generalized anxiety 
disorder.  

2.  Entitlement to service connection for hearing loss.  

3.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel


INTRODUCTION

The veteran had active service from October 1950 to July 
1954.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.

The case returns to the Board following a remand to the RO in 
March 2001.  


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the veteran's appeal. 

2.  There is no evidence of a psychiatric disorder in service 
and no competent evidence of a nexus between any of the 
veteran's current psychiatric diagnoses and his period of 
active service.  

3.  There is no evidence of hearing loss in service and no 
competent evidence of a nexus between the veteran's current 
hearing loss and his period of active service.  

4.  There is no evidence of tinnitus in service and no 
competent evidence of a nexus between the veteran's current 
tinnitus and his period of active service.  


CONCLUSIONS OF LAW

1.  Service connection for a psychiatric disorder, to include 
depression and generalized anxiety disorder, is not 
established.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 
38 C.F.R. § 3.303 (2002).   

2.  Service connection for hearing loss is not established.  
38 U.S.C.A. §§ 1110, 1112, 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.307, 3.309 (2002).    

3.  Service connection for tinnitus is not established.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board observes that the Veterans Claims Assistance Act of 
2000 (VCAA), 
38 U.S.C.A. § 5100 et seq. (West 2002), eliminated the 
requirement for a well-grounded claim, enhanced VA's duty to 
assist a claimant in developing facts pertinent to his claim, 
and expanded VA's duty to notify the claimant and his 
representative, if any, concerning certain aspects of claim 
development.  VA promulgated regulations that implement these 
statutory changes.  See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2002).  

Review of the claims folder reveals compliance with the VCAA.  
That is, by way of the October 1998 rating decision, January 
1999 statement of the case, and subsequent supplemental 
statements of the case, the RO provided the veteran and his 
representative with the applicable law and regulations and 
gave notice as to the evidence needed to substantiate his 
claim.  In addition, in a January 2002 letter, the RO 
explained the provisions of the VCAA, including giving notice 
of VA's responsibility to obtain certain types of evidence on 
the veteran's behalf and the veteran's obligation to provide 
evidence or information needed to obtain evidence.  The RO 
asked the veteran to identify or supply any additional 
medical evidence that would support his appeal.  Finally, in 
the January 2003 supplemental statement of the case, the RO 
set forth the text of the relevant regulations implementing 
the VCAA.  Accordingly, the Board is satisfied that the 
veteran has received all notice required by the VCAA.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

With respect to the duty to assist, the RO has obtained 
service medical records, service personnel records, VA 
treatment records, and medical examinations and opinions.  
38 U.S.C.A. § 5103A.  See Charles v. Principi, 16 Vet. App. 
370 (2002).  The Board notes that, in his February 1999 
substantive appeal, the veteran alleged that his service 
medical records were incomplete.  In response to the RO's 
request for additional records, the National Personnel 
Records Center replied in September 2001 that all available 
records had already been sent.  38 U.S.C.A. § 5103A(c)(1).  
There being no other allegation from the veteran or 
indication from the claims folder that relevant evidence 
remains outstanding, the Board finds that the duty to assist 
has been met.  

Finally, the veteran has had ample opportunity to present 
evidence and argument in support of his appeal.  As the RO 
has provided all required notice and assistance, the Board 
may proceed to adjudicate the appeal without prejudice to the 
veteran.  Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

The Board is also satisfied as to compliance with its 
instructions from the March 2001 remand.  See Stegall v. 
West, 11 Vet. App. 268 (1998).

Analysis

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303(a) (2002).  Service connection may be demonstrated 
either by showing direct service incurrence or aggravation or 
by using applicable presumptions, if available.  Combee v. 
Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994). 

Direct service connection requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

A disorder may be service connected if the evidence of record 
reveals that the veteran currently has a disorder that was 
chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  Evidence that relates the current 
disorder to service must be medical unless it relates to a 
disorder that may be competently demonstrated by lay 
observation.  Savage, 10 Vet. App. at 495-97.  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  
38 C.F.R. § 3.303(b).  

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establishes that the disorder was incurred in 
service.  38 C.F.R. § 3.303(d).

Some chronic diseases are presumed to have been incurred in 
service, although not otherwise established as such, if 
manifested to a degree of ten percent or more within one year 
of the date of separation from service.  38 U.S.C.A. 
§ 1112(a)(1); 38 C.F.R. § 3.307(a)(3); see 38 U.S.C.A. 
§ 1101(3) and 38 C.F.R. § 3.309(a) (listing applicable 
chronic diseases, including psychoses and organic disease of 
the nervous system, such as hearing loss).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is afforded the claimant.  
38 U.S.C.A. § 5107(b).

The veteran seeks service connection for a psychiatric 
disorder.  The Board notes that VA outpatient records show a 
recurrent diagnosis of generalized anxiety disorder from 
January 1996, depression in January 1997, bipolar disorder in 
February 1997, and dysthymia and adjustment disorder in 
September 1997.  Therefore, there is evidence of a current 
psychiatric disorder.  However, there is no diagnosis of a 
psychosis, such that the presumption of in-service incurrence 
is not for application.  38 U.S.C.A. § 1112(a)(1); 38 C.F.R. 
§ 3.307(a)(3).  In addition, review of service medical 
records fails to disclose any complaint, treatment, or 
diagnosis of psychiatric disorder in service.  There is no 
evidence of psychiatric disorder until documented in VA 
treatment records, many years after service.  Thus, there is 
no evidence to establish service connection on the basis of 
chronicity in service or for disorder seen in service with 
continuous symptoms thereafter.  38 C.F.R. § 3.303(b); 
Savage, 10 Vet. App. 494-97.  

Finally, there is no competent evidence of a nexus between 
any psychiatric disorder and the veteran's period of service.  
In fact, VA treatment records attribute the diagnosis of 
dysthymia to the veteran's physical problems.  Similarly, VA 
notes dated in January 1998 show the diagnosis of generalized 
anxiety disorder as secondary to the veteran's cardiac 
problems.  Finally, the report of the September 2002 VA 
psychiatric examination reflects a diagnosis of mild anxiety.  
In the January 2003 addendum to the report, the examiner 
states that he found no mental disorder related to the 
veteran's military service.  He opines that the veteran was 
experiencing very mild anxiety related to his numerous 
medical problems.  There is no competent opinion to the 
contrary of record.  The veteran's personal opinion relating 
a psychiatric disorder to service is not competent evidence.  
Grottveit, 
5 Vet. App. at 93; Espiritu, 2 Vet. App. at 494.  
Accordingly, the Board finds that the preponderance of the 
evidence is against service connection for a psychiatric 
disorder.  38 U.S.C.A. § 5107(b).       

With respect to the claim for hearing loss and tinnitus, the 
Board notes that the report of the September 2002 VA 
audiology examination reflects hearing loss disability within 
the meaning of VA regulations.  See 38 C.F.R. § 3.385.  It 
also shows a diagnosis of tinnitus.  Therefore, there is 
evidence of a current disability.  With respect to hearing 
loss, the Board notes that there is no evidence of disability 
within one year after the veteran's separation from service.  
Therefore, the presumption of in-service incurrence for 
chronic disease is not for application.  38 U.S.C.A. 
§ 1112(a)(1); 38 C.F.R. § 3.307(a)(3).  

In addition, considering the claims on a direct basis, the 
Board finds that service connection is not in order.  Service 
medical records are negative for any complaint or finding of 
hearing loss or tinnitus.  In fact, the report of medical 
examination at separation in July 1954 shows normal hearing 
on whispered voice testing.  The Board acknowledges that 
veteran alleges noise exposure and acoustic trauma in 
service, to which he attributes both the hearing loss and 
tinnitus.  The Board notes that service records show no 
combat service.  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 
3.304(d).  The veteran's enlistment records show a pre-
service employment history in construction and carpentry.  He 
served in the U.S. Navy and was attached to a patrol 
squadron.  Service records otherwise provide no specific 
confirmation of noise exposure or acoustic trauma, nor do 
service medical records.  Thus, there is no evidence to 
support service connection for either hearing loss or 
tinnitus based on chronicity in service or disorder seen in 
service with continuous symptoms thereafter.  38 C.F.R. § 
3.303(b); Savage, 10 Vet. App. 494-97.  

Moreover, even assuming that the veteran did suffer noise 
exposure or acoustic trauma in service, there is no competent 
evidence of a nexus between the veteran's current bilateral 
hearing loss and tinnitus and his period of active service.  
Specifically, the examiner from the September 2002 VA 
audiology examination, who considers the veteran's 
allegations of in-service events, finds that it was not 
likely that the disorders were related to service.  He 
explains that there was no onset or progression of hearing 
loss while on active duty and no mention of tinnitus on 
active duty.  He opines that it was more likely that the 
veteran's hearing loss and tinnitus were related to 
presbycusis.  See Godfrey v. Brown, 8 Vet. App. 113 (1995) 
(defining presbycusis as a "lessening of hearing acuteness 
resulting from degenerative changes in the ear that occur 
especially in old age [] and diabetes").  There is no 
contrary competent opinion of record.  The veteran's personal 
opinion as to the etiology of his hearing loss and tinnitus 
is not competent evidence needed to establish service 
connection.  Grottveit, 5 Vet. App. at 93; Espiritu, 2 Vet. 
App. at 494.  Therefore, the Board finds that the 
preponderance of the evidence is against service connection 
for hearing loss and tinnitus.  38 U.S.C.A. § 5107(b).   

ORDER

Service connection for a psychiatric disorder, to include 
depression and generalized anxiety disorder is denied.  

Service connection for hearing loss is denied.  

Service connection for tinnitus is denied.  




	                        
____________________________________________
	V. L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

